MEMORANDUM OPINION

PER CURIAM.
■ George Gunn (“Movant”) appeals the denial of his Rule 29.15 motion for postconviction relief. The trial court found the motion filed out of time.
Movant was convicted of receiving stolen property after a bench trial. He filed his pro se motion on August 25, 1997, one hundred and thirty-one days after being delivered to the custody of the Department of Corrections.
Movant claims the untimeliness of his motion should be excused because, for a time, *315he was without access to legal assistance or legal materials. Further, Movant alleged the time limits set out in Rule 29.15 are unconstitutional. Such arguments have been repeatedly rejected by the Missouri Supreme Court and this court. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989); State v. Woltering, 810 S.W.2d 584, 589 (Mo.App. 1991); State v. Johnson, 907 S.W.2d 311, 313 (Mo.App.1995).
The judgment is affirmed.